                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:15-cv-08481-DDP-KS                                              Date: June 5, 2019
Title      Brett Lauter v. Michael Rosenblatt et al.




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              n/a
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER RE: PLAINTIFF’S MOTION TO COMPEL
AND ORDER TO SHOW CAUSE

                              THE DISCOVERY DISPUTE

       On April 26, 2019, following an extensive telephonic discovery conference
regarding alleged deficiencies in Defendants’ responses to Plaintiffs’ Revised
Interrogatories and Requests for Admissions, the Court authorized Plaintiff to bring
a motion to compel in the joint stipulation format under Local Rule 37-2. (Dkt. No.
268.) Because the discovery cut-off at that time was set for May 14, 2019, the Court
required that the motion to compel be filed on or before May 6, 2019, with any
supplemental statements, as allowed by Local Rule 37-2, due on or before May 9,
2019. (Id.) The Court indicated, however, that it was amendable to extending the
briefing schedule for the motion to compel should the District Judge, Hon. Dean D.
Pregerson, grant an extension of the discovery cut-off. (Id.)

       On May 1, 2019, Judge Pregerson granted the parties’ Stipulation to Continue
Scheduling Order by 49 Days. (Dkt. No. 273.) On May 6, 2019, based on the
District Judge’s order, the Magistrate Judge extended the time for filing the joint
stipulation on Plaintiff’s motion to compel until May 30, 2019. (Dkt. No. 274.)
//
//



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:15-cv-08481-DDP-KS                                    Date: June 5, 2019
Title      Brett Lauter v. Michael Rosenblatt et al.



         THE PARTIES FAIL TO COMPLY WITH THE COURT’S ORDER

       On May 30, 2019, Plaintiff filed what he described as “Plaintiff’s Portion of
Joint Statement” (Dkt. No. 292), along with a Declaration of Brett Lauter,
explaining that he had submitted his “portion of the proposed Joint Stipulation along
with a list of all proposed exhibits thereto via email” to Defendant Echo Bridge
Acquisition Corp. LLC’s (“EBAC’s”) attorneys on May 27, 2019 and EBAC’s
counsel had indicated they “would not submit their portion of the Joint Stipulation”
(Dkt. No. 293). On May 31, 2019, EBAC filed a separate Opposition to the motion
to compel and a Request for Sanctions against Plaintiff for unilaterally filing his
portion of the proposed joint stipulation. (Dkt. No. 294.) On June 4, 2019, Plaintiff
then filed a further memorandum in support of the motion to compel (Dkt. No. 295)
and another Declaration of Brett Lauter in Support of Motion to Compel (Dkt. No.
296).

       None of these filings are in compliance with the Court’s order that the
motion to compel be filed in the joint stipulation format pursuant to Local Rule 37-
2. Therefore, on June 5, 2019, the Court struck the parties’ filings in connection
with the motion to compel for failure to follow the Court procedures. (Dkt. No.
297.)

      The parties have each now had more than five weeks to prepare their
respective portions of a joint stipulation consistent with the Court’s order and the
discovery cut-off has been extended to July 2, 2019.

        Accordingly, Plaintiff and EBAC are ORDERED TO SHOW CAUSE no
later than June 12, 2019, why Plaintiff and Defendant EBAC should not each be
sanctioned for failure to comply with the Court’s prior Order.

      To discharge this Order, Plaintiff and EBAC must file one of the following
on or before June 12, 2019:




CV-90 (03/15)                          Civil Minutes – General                   Page 2 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:15-cv-08481-DDP-KS                                            Date: June 5, 2019
Title      Brett Lauter v. Michael Rosenblatt et al.



        1. A complete motion to compel in the joint stipulation format pursuant to
           Local Rule 37-2; OR

        2. An affidavit signed by EBAC counsel stating that EBAC has provided
           supplemental responses to Plaintiff’s Revised Interrogatories No. 10-25
           and RFAs Sets Two, Three, and Four, AND confirming the date on
           which those supplemental responses were provided to Plaintiff; OR

        3. An affidavit signed by Plaintiff indicating he no longer wishes to proceed
           with a motion to compel further responses to Plaintiff’s Revised
           Interrogatories No. 10-25 and RFAs Sets Two, Three, and Four.

The parties are warned that failure to timely comply with this Order will
result in this Court certifying the facts herein to the District Judge for
determination of an order of civil contempt. See 28 U.S.C. §636(e)(6)(B)(iii).

IT IS SO ORDERED.




                                                                                              :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                           Page 3 of 3
